Per Curiam,
This appeal is from the judgment of the court below refusing to take off the nonsuit ordered at the trial of the cause.
Our consideration of the evidence has satisfied us that there was no error in thus refusing to take off the compulsory nonsuit. The evidence relied on by the plaintiff was insufficient to justify the submission of her case to the jury.
For reasons given by the learned judge in his opinions ordering the nonsuit and afterwards refusing to take it off the judgment is affirmed.